DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 09/23/2020, No Claims have been cancelled, and Claims 1-11 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weinburg (US PGPub 2003/0078623)
Regarding Claim 1
a device (330; Figure 10) forming an introducer or a valve delivery catheter comprising at least one tubular insertion sheath intended to be introduced into an artery of a human body (See Figure 10) 
an accessory catheter (180; Figure 10) intended to be introduced into a peripheral vein or artery of the human body (Figure 1); 
a sleeve (129) adapted to be engaged around the accessory catheter (See Figure 10), the sleeve being made of electrically conductive material over at least part of its outer periphery (Paragraph 0107-0108; Figure 10), such that, when the accessory catheter is introduced into the peripheral vein or artery of the human body (Paragraph 0107), the conductive periphery of the sleeve is in contact with the subcutaneous tissue of the body or with the wall of the artery or of the vein (Figure 10), the sleeve additionally comprising an electrical connection to an electrode of a cardiac stimulator (100) outside the body (See Figure 1); 
a guidewire (see inner wire carrying element 128; Figure 9) intended to be introduced into the tubular sheath of the introducer or of the delivery catheter for advancing the implant (see Figure 9 and 10), the guidewire comprising a metal part (128) additionally serving as a connection to the other electrode of the external cardiac stimulator (Paragraph 0060 and 0105-0106).
Regarding Claim 2, Weinburg teaches the assembly as claimed in claim 1, the electrode of the cardiac stimulator connected to the electrically conductive sleeve engaged around the insertion sheath of the accessory catheter being the anode, while the one connected to the metal part of the guidewire introduced into the introducer or the delivery catheter is the cathode (See Figure 1; Paragraph 0063).
Regarding Claim 3
Regarding Claim 4, Weinburg teaches the assembly as claimed in claim 3, the sleeve being formed by a sheath comprising on its outer periphery an electrically conductive coating (Figure 1).
Regarding Claim 5, Weinburg teaches the assembly as claimed in claim 3, the sleeve being elastic so as to be able to engage on peripheral venous or arterial catheter sheaths of different diameters, typically external diameters of between 0.2 and 2.2 mm (Figures 1-9).
Regarding Claim 6, Weinburg teaches an assembly for placement of a cardiac, aortic or arterial implant, comprising: 
a device (catheter closest to element 160 on the left in Figure 1) forming an introducer or a valve delivery catheter comprising at least one tubular insertion sheath intended to be introduced into an artery of a human body.
an accessory catheter (catheter on the left closest to element 166 in Figure 1), intended to be introduced into a peripheral vein or artery of the human body, the accessory catheter comprising at least one tubular insertion sheath and at least one electrically conductive element (124 or 122), of which a distal portion is exposed on at least one part of the outer periphery of the sheath in such a way as to be in contact with the subcutaneous tissue of the body or with the peripheral vein or artery (See Figure 1), and of which a proximal portion, accessible from the outside of the body  (Figure 1), comprises an electrical connection so as to serve as a connection to an electrode of a cardiac stimulator (50) outside the body (Figure 1); 
a guidewire (carrying element 132; Figure 1) intended to be introduced into the tubular sheath of the introducer or of the delivery catheter for advancing the implant (Figure 1), the guidewire comprising a metal part (108) additionally serving as a connection to the other electrode (132) of the external cardiac stimulator (See Figure 1).
Regarding Claim 7, Weinburg teaches the assembly as claimed in claim 6, the electrode of the cardiac stimulator connected to the accessory catheter being the anode, while 
Regarding Claim 8, Weinburg teaches the assembly as claimed in claim 6, in which the electrically conductive element of the accessory catheter is a wire or a metal band housed at least partially within the thickness of the sheath, of which a distal portion is exposed at the outer periphery of the sheath (see Figures 1).
Regarding Claim 9, Weinburg teaches the assembly as claimed in claim 8, the cross section of the wire or of the metal band being between 0.25 and 5 mm2 (see Figure 1, the examiner notes that the device is designed to be within the coronary arteries of a patient which is known to be small)
Regarding Claim 10, Weinburg  teaches the assembly as claimed in claim 1, constituting an assembly for replacement of a cardiac valve by a percutaneous route, the guidewire being adapted for the advance of an artificial valve intended to replace the cardiac valve (Paragraph 0012 and Paragraph 0085).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771